[Cite as Almen v. Unknown, 2010-Ohio-5224.]

                                    Court of Claims of Ohio
                                                                        The Ohio Judicial Center
                                                                65 South Front Street, Third Floor
                                                                           Columbus, OH 43215
                                                                 614.387.9800 or 1.800.824.8263
                                                                            www.cco.state.oh.us




JAMES ALMEN

        Plaintiff

        v.

UNKNOWN

        Defendant

        Case No. 2010-06761-AD

Deputy Clerk Daniel R. Borchert


ENTRY OF DISMISSAL



        On May 4, 2010, this court issued an entry dismissing the City of Columbus as a
defendant. The plaintiff was ordered to submit an amended complaint which names a
state entity as party defendant on or before June 2, 2010, or face dismissal of his case.
Plaintiff has failed to comply with the court order. Therefore, the case is DISMISSED
without prejudice. The court shall absorb the court costs of this case.




                                                ________________________________
                                                DANIEL R. BORCHERT
                                                Deputy Clerk
cc:
James Almen
1515 Argus Road
Columbus, Ohio 43227

Filed 6/21/10
Sent to S.C. reporter 10/22/10